
	

113 HR 5257 IH: Empowering Families at Home and at Work Act
U.S. House of Representatives
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5257
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2014
			Mrs. McMorris Rodgers (for herself, Mrs. Capito, Mrs. Wagner, Mrs. Ellmers, Mrs. Bachmann, Mr. Valadao, Mr. Rodney Davis of Illinois, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a deduction relating to the compensation of
			 the lesser earning spouse.
	
	
		1.Short titleThis Act may be cited as the Empowering Families at Home and at Work Act.
		2.Deduction for lesser earning spouse
			(a)In generalPart VII of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 redesignating section 224 as section 225 and by inserting after section
			 223 the following new section:
				
					224.Second earner deduction
						(a)Allowance of deductionIn the case of a taxpayer who files a joint return for the taxable year, there shall be allowed as
			 a deduction an amount equal to 20 percent of the total compensation of the
			 lesser earning spouse.
						(b)Limitations
							(1)Compensation taken into accountThe amount of compensation taken into account under subsection (a) for the taxable year shall not
			 exceed $60,000.
							(2)Limitation based on incomeThe amount allowed as a deduction under subsection (a) shall be zero if the adjusted gross income
			 of the taxpayer for the taxable year exceeds $110,000.
							(c)CompensationFor purposes of this section, the term compensation means the sum of—
							(1)wages (as defined in section 3121), and
							(2)self-employment income (as defined in section 1402)..
			(b)Deduction allowed above-the-LineSubsection (a) of section 62 of the Internal Revenue Code of 1986 is amended by inserting after
			 paragraph (21) the following new paragraph:
				
					(22)Second earner deductionThe deduction allowed by section 224..
			(c)Clerical amendmentThe table of sections for part VII of subchapter A of chapter 1 of the Internal Revenue Code of
			 1986 is amended by striking the item relating to section 224 and by
			 inserting the following new items:
				
					
						Sec. 224. Second earner deduction.
						Sec. 225. Cross reference..
			(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
			
